                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:13CR253

         vs.
                                                               ORDER ON APPEARANCE FOR
DAVID BURGESS,                                               SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on June 2, 2021 regarding Second Amended
Petition for Offender Under Supervision [159]. Richard McWilliams represented the defendant. Martin
Conboy represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Amended Petition for Offender Under
Supervision [146]. The government’s oral motion to dismiss Amended Petition for Offender Under
Supervision [146] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in
Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
10:00 a.m. on June 9, 2021.
        The government moved for detention based upon risk of flight and danger. The defendant
submits on the issue of detention. The court finds that the defendant failed to meet his burden to
establish by clear and convincing evidence that he will not flee or pose a danger to any other person
or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
for detention is granted as to risk of flight and danger and the defendant shall be detained until further
order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
IT IS SO ORDERED.


Dated this 2nd day of June, 2021.

                                        BY THE COURT:

                                        s/ Susan M. Bazis
                                        United States Magistrate Judge




                                    2
